         Case 4:20-cv-02604 Document 1 Filed on 07/23/20 in TXSD Page 1 of 4




                             THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

JOSH SPRAGUE,                                   §
                                                §
      Plaintiff                                 §
                                                §          CIVIL ACTION NO. 4:20-cv-2604
vs.                                             §
                                                §
ED’S PRECISION MANUFACTURING,                   §
LLC,                                            §
                                                §
      Defendant
                                            COMPLAINT

          Plaintiff Josh Sprague (“Sprague”) files this Complaint against Ed’s Precision

Manufacturing, LLC (“EPM”) and would show as follows:

                                           THE PARTIES

          1.      Plaintiff Josh Sprague is an individual residing in Harris County, Texas.

          2.      Defendant Ed’s Precision Manufacturing, LLC is a domestic for-profit corporation

with its principal place of business in Houston, Harris County, TX, Texas and it may be served

with citation by serving its registered agent, Edwin A. DeCora, at 6061 Thomas Rd., Houston, TX

77041 USA.

                                   JURISDICTION AND VENUE

          3.      The Court has personal jurisdiction over Defendant based on both general and

specific jurisdiction. For several years, Defendant has done and continues to do business in the

State of Texas, as well as within this District.

          4.      The Court has subject matter jurisdiction over this case based on federal question

jurisdiction, specifically the Family and Medical Leave Act (“FMLA”).
      Case 4:20-cv-02604 Document 1 Filed on 07/23/20 in TXSD Page 2 of 4




       5.         The Court has venue over this matter because a substantial part of the events or

omissions giving rise to Plaintiff’s claims occurred in this district, many of the unlawful

employment practices alleged in this case occurred in this district, and there are employment

records relevant to Plaintiff’s claims maintained and administered by Defendant in this District.

28 U.S.C. § 1391(b).

                                           BACKGROUND

       6.         Sprague was employed by EPM for approximately nine (9) years.

       7.         Due to the novel Coronavirus and given that Sprague has young, school-age

children, Sprague requested time off for the care of one of them. EPM rejected this request and

expressed a negative attitude about Sprague making such a request.

       8.         Frustrated, Sprague’s wife emailed EPM explaining that her husband was entitled

to leave to help care for their young children. EPM finally relented but was obviously frustrated

by the request.

       9.         Sprague would receive time off each week to watch one of his kids for a short

period of time.

       10.        Then, on June 1, 2020, EPM terminated Sprague, supposedly for leaving an hour

early from work on May 29, 2020. But the evidence will show that this was pretext and the real

reason for termination was Sprague’s use of new laws intended to help families like Sprague’s.

       11.        Until his termination, he never received a disciplinary writeup.

       12.        Until his termination, he never received a verbal warning.

       13.        This suit followed.

                                        CAUSES OF ACTION

                                    Cause 1: FMLA Interference
      Case 4:20-cv-02604 Document 1 Filed on 07/23/20 in TXSD Page 3 of 4




       14.      Each and every allegation contained above is realleged as if fully written herein.

       15.      The Emergency Family and Medical Leave Expansion Act expanded the FMLA to

apply more broadly due to the novel Coronavirus global pandemic.

       16.      Qualifying employers are private employers with fewer than 500 employees, which

Defendant is.

       17.      Qualified employees are employees who were employed by the employer for at

least 30 calendar days, which Sprague was.

       18.      Sprague worked for Defendant for nearly a decade.

       19.      Sprague was an eligible employee for leave pursuant to EFMLEA.

       20.      Sprague was granted leave pursuant to EFMLEA to care for his child who unable

to attend school due to covid-related closure.

       21.      Defendant then terminated Sprague for exercising his rights under the EFMLEA.

                        Cause 2: FMLA Discrimination and Retaliation

       22.      Each and every allegation contained above is realleged as if fully written herein.

       23.      Defendant terminated Sprague because he availed himself of federally protected

rights under the EFMLEA leave.

                                      ATTORNEY’S FEES

       24.      Each and every allegation contained above is realleged as if fully written herein.

       25.      Plaintiff is entitled to recover attorney’s fees and costs for bringing this action

pursuant to the FMLA.

                                         JURY DEMAND

       26.      Plaintiff makes a formal demand for a jury trial in this matter.

                                             PRAYER
      Case 4:20-cv-02604 Document 1 Filed on 07/23/20 in TXSD Page 4 of 4




       Plaintiff asks that the Court issue a summons for Defendant to appear and answer, and that

Plaintiff be awarded a judgment against Defendant for the following:

              a.      Back pay wages;

              b.      Front pay wages;

              c.      Liquidated damages;

              d.      Compensatory damages;

              e.      Punitive damages;

              f.      Pre-judgment and post-judgment interest;

              g.      Court costs;

              h.      Reasonable attorneys’ fees; and

              i.      All other relief to which Plaintiff show themselves to be entitled.



                                                        Respectfully submitted,

                                                        THE CRAIGHEAD LAW FIRM, PLLC


                                                 By:    /s/ Clayton D. Craighead
                                                        Clayton D. Craighead
                                                        State Bar No. 24065092
                                                        S.D. Texas No. 958992
                                                        440 Louisiana, Suite 900
                                                        Houston, TX 77002
                                                        (832) 798-1184 – Telephone
                                                        (832) 553-7261 – Facsimile
                                                        clayton.craighead@thetxlawfirm.com

                                                        ATTORNEY-IN-CHARGE FOR PLAINTIFF
